United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, METROPOLITAN
CORRECTIONAL CENTER, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1217
Issued: November 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 23, 2013 appellant filed a timely appeal from an April 8, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits effective April 8, 2013.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
The case has been before the Board on a prior appeal. In a decision dated February 8,
2012, the Board reversed a May 19, 2011 OWCP decision terminating appellant’s wage-loss and
medical benefits.2 OWCP had accepted cervical, thoracic and lumbosacral sprain/strains
causally related to a September 15, 2004 employment incident. The Board found that the report
of the second opinion physician, Dr. William Dinenberg, a Board-certified orthopedic surgeon,
did not provide a rationalized medical report such that OWCP did not meet its burden of proof to
terminate compensation. The history of the case as provided by the Board in its prior decision is
incorporated by reference.
On return of the case record, OWCP referred appellant to Dr. Jonathan Black, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a report dated August 6, 2012,
Dr. Black reviewed a history of injury and medical treatment. On examination he noted
hypersensitivity to palpation along the cervical, thoracic and lumbar spine. Dr. Black reported
decreased range of motion in flexion and extension of the cervical spine with pain. He noted that
the maneuvers performed did not produce radicular symptoms or muscle spasm. As to the
lumbar spine, Dr. Black reported decreased range of motion in flexion and extension. He
referred to prior diagnostic tests, noting an October 2004 lumbar magnetic resonance imaging
(MRI) scan which revealed mild annular bulging at L4-6 without herniation or stenosis. An
October 2004 cervical MRI scan revealed a tear of the posterior annulus with mild bulging C3-4.
An April 2005 electromyography and nerve conduction studies showing a normal lumbar spine
and suggested bilateral C6-7 radiculopathy. With respect to the specific question posed by
OWCP, Dr. Black stated that appellant described chronic neck and back pain, but “[t]here are no
objective medical findings that indicate that the work-related conditions were still active and
causing symptoms other than the claimant’s complaints of pain.” He stated that there were no
objective findings on physical examination to support evidence of any neurologic compromise,
and stated that the cervical, thoracic and lumbosacral sprain/stains had resolved. Dr. Black
concluded that there were “no objective findings on physical examination or thorough review of
radiographic studies or electrodiagnostic studies that would preclude the claimant from returning
to his position as a correctional officer.”
In a letter dated February 25, 2013, OWCP advised appellant that it proposed to terminate
compensation for wage-loss and medical benefits. It indicated that the proposal was based on the
report from Dr. Black. Appellant was advised to submit evidence or argument within 30 days.
By letter dated March 19, 2013, he indicated that Dr. Black disagreed with the proposed
termination. Appellant stated that he had reported decreased range of motion, but then found his
medical condition had resolved.
By decision dated April 8, 2013, OWCP terminated compensation for wage-loss and
medical benefits. It found the weight of the evidence was represented by Dr. Black.

2

Docket No. 11-1565 (issued February 8, 2012).

2

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.3
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background of reasonable medical certainty and supported by medical
rationale explaining the opinion. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of the analysis manifested and the medical
rationale expressed in support of the physician’s opinion.4
ANALYSIS
OWCP terminated appellant’s compensation for wage-loss and medical benefits,
effective April 8, 2013, based on the report of Dr. Black. The issue presented, as it was on the
prior appeal, is whether the medical evidence was sufficiently rationalized such that it represents
the weight of the medical evidence and meets OWCP’s burden of proof to terminate
compensation.
Dr. Black provided an opinion that the accepted conditions had resolved. The medical
rationale provided for his opinion is that there were “no objective findings” of a continuing
employment-related condition. A review of his report indicates that his statement as to the lack
of objective findings required additional explanation in order to constitute a rationalized medical
opinion. The physical examination findings, for example, clearly noted decreased range of
motion in flexion and extension of the cervical and lumbar spine, as well as sensitivity to
palpation. Board case law has noted a physician’s findings of decreased range of motion in the
spine as an objective finding.5 If Dr. Black felt that in this particular case the findings reported
did not constitute objective findings, or were objective findings but not employment related; he
needed to provide additional explanation.6 OWCP requested a narrative report responding to
questions concerning appellant’s present diagnosis and residuals. Dr. Black, however, provided
only brief statements that the accepted conditions had resolved without adequate explanation. In
addition, he did not discuss his opinion as to lack of objective findings in terms of the diagnostic
studies. Dr. Black’s description of previous studies did refer to objective findings and he did not
provide additional discussion of the issue.

3

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

4

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

5

See, e.g., E.G., Docket No. 12-1011 (issued November 28, 2012); N.W., Docket No. 11-661 (issued
July 6, 2012).
6

See C.C., Docket No. 13-446 (issued May 15, 2013); S.K., Docket No. 12-1798 (issued February 20, 2013) (the
physician explained that back range of motion was “voluntary” and not supported by other evidence).

3

It is OWCP’s burden of proof and they should have requested clarification from the
second opinion physician. The August 6, 2012 report does not meet the requirements of a
rationalized medical opinion. The Board finds that OWCP did not meet its burden of proof in
this case.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate compensation
for wage-loss and medical benefits effective April 8, 2013.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 8, 2013 is reversed.
Issued: November 13, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

